Citation Nr: 1215190	
Decision Date: 04/26/12    Archive Date: 05/07/12

DOCKET NO. 11-14 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a psychiatric disorder, to include PTSD.

3. Entitlement to an increased rating in excess of 20 percent for residuals of a left ankle fracture with degenerative joint disease.

4. Entitlement to a compensable rating for bilateral hearing loss.

5. Entitlement to service connection for a hip disability, to include as secondary to the service-connected left ankle disability.

6. Entitlement to service connection for a back disability, to include as secondary to the service-connected left ankle disability.


REPRESENTATION

Veteran represented by:	Brooks S. McDaniel, Agent


WITNESSES AT HEARING ON APPEAL

Veteran and L. H.


ATTORNEY FOR THE BOARD

S. Finn, Counsel

INTRODUCTION

The Veteran served on active duty from June 1969 to January 1972 and December 1973 to December 1980.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the RO in Roanoke, Virginia, which denied service connection for a hip disability and continued a 20 percent rating for residuals of a left ankle fracture with degenerative joint disease; a 10 percent rating for tinnitus; and a noncompensable rating for hearing loss.

In September 2011, the Veteran testified at a video conference hearing. A transcript of the hearing is associated with the claims file.

The Veterans Law Judge that conducted the hearing is no longer employed by the Board. The Board recognizes that the law requires the Veterans Law Judge who conducts a hearing to participate in any decision made on the appeal. 38 U.S.C.A. § 7107 (c) (West 2002); 38 C.F.R. § 20.707 (2011). In February 2012, the Veteran was notified that the Veterans Law Judge that conducted his hearing was no longer employed by the Board. He did not wish to appear at another hearing and to consider the evidence of record.

In a September 2010 written statement, the agent claimed clear and unmistakable error (CUE) for denial of service connection for PTSD, and higher ratings for the left ankle and bilateral hearing loss claims in the September 2010 rating decision. These claims are active and the rating decision is not final. His assertion of CUE is not therefore not cognizable. 38 C.F.R. § 3.105 (2011).

The issue of entitlement to an initial rating in excess of 10 percent for tinnitus has been withdrawn, as indicated on page 4 of the hearing transcript, and is no longer a part of this appeal.

The Veteran filed a claim for service connection for a hip and back disability on a secondary basis in April 2010. The RO denied the claim in the September 2010 rating decision with subsequent notice the same month. The Veteran filed a notice of disagreement (NOD) in September 2010. The RO should issue an SOC. For the reasons as stated above, the issues have been framed as those listed on the title page of this document.

The issues of service connection for psychiatric, hip, and back disabilities; and a higher rating for residuals of a left ankle fracture and bilateral hearing loss, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. An unappealed October 2008 rating decision denied the claim of service connection for a psychiatric disability, to include PTSD.

2. The evidence received since October 2008 rating decision is new, relates to an unestablished fact necessary to substantiate the claim of service connection, and raises a reasonable possibility of substantiating the claim of service connection for a psychiatric disability. 


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of service connection for a psychiatric disability, to include PTSD. 38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board reopens the Veteran's claim of service connection for a psychiatric disability and remands it for further development. As such, no discussion of VA's duties to notify and assist is necessary, since any error in notice or assistance is harmless.

The RO denied the Veteran's claim of service connection for a psychiatric disability in an October 2008 rating decision. The Veteran was duly notified of this action and apprised of his appellate rights. He did not appeal the decision in a timely manner. 38 U.S.C.A. § 7105.

If new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers. "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.

For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the rating decision consisted of a formal finding on a lack of information required to verify stressors.

Evidence added to the record since October 2008 includes formal finding on a lack of information required to verify stressors; Statement in Support of Claim for Service Connection for PTSD received May 29, 2010; pages from a military personnel file (duplicate); treatment records from Salem VA Medical Center from March 2009 through August 2010 VA examination and testimony from the Veteran and registered nurse, L.H.

At the September 2011 hearing, the Veteran's provided testimony that his psychiatric disability was related to service. (Sept. 2011 Hearing Tr. at 5.). He was in an area where there might have been hostile or enemy combatants and he was afraid for his life.

The October 2008 rating decision denied service connection on the basis of no new and material evidence and the inability to verify stressors. The law has changed by liberalizing service connection for PTSD, particularly, the evidentiary standard for establishing the required in-service stressor in certain circumstances as discussed more fully below. 38 C.F.R. § 3.304(f)(3) (noted below). 

The Veteran's testimony specifically relates to an unestablished fact necessary to substantiate the claim for service connection and raises a reasonable possibility of substantiating the claim particularly in light of the change in regulations. Since the evidence is both new and material, the claim of service connection for a psychiatric disability is reopened.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for psychiatric disability is reopened; to this extent only, the appeal is granted.


REMAND

As noted, 38 C.F.R. § 3.304(f) provides that "[i]f a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor." 38 C.F.R. § 3.304(f) (3).

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Given the relaxation of stressor verification requirements primarily during wartime, the Veteran should be afforded another VA examination to determine whether he has a confirmed diagnosis of PTSD and whether the VA examiner finds it is related to the identified stressors. (Emphasis added). 

Nurse L. H. testified that the back and hip disabilities are secondary to the service-connected ankle disability. (September 2011 Hearing Tr. at 16).

VA has a duty to provide a medical examination and opinion when the evidence reflects an in-service event, a current disability, and an indication that the current disability may be associated with his service. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). The claim must be remanded for additional development of the medical record pursuant to 38 C.F.R. § 3.159(c)(4) to resolve diagnosis(es) and etiology.

Finally, to ensure completeness of the record, the RO should obtain all outstanding VA treatment records, if any. See Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran has been receiving Social Security Administration (SSA) benefits since at least May 2000. (See May 2000 Notice of Decision and August 2012 VA examination. There is no evidence of VA having made efforts to obtain these records. SSA records must be obtained before a decision on the claims can be made. See Murincsak v. Derwinski, 2 Vet. App. 363 (1993). 

The Veteran received Workman's Compensation, as indicated in the May 2000 Notice of Decision. The VA claims folder does not include records of the Veteran's Workman's Compensation claim which may be pertinent to his VA claims. As such, those records should be obtained and associated with the claims folder.

Because the Veteran filed a timely NOD under 38 U.S.C.A. § 7105 as to the hip and back disability, appellate review of the issues was properly initiated, and the RO was then obligated to furnish him an SOC. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 19.26 (2011); see Manlincon v. West, 12 Vet. App. 238 (1999). On remand the RO/AMC must furnish the Veteran with an SOC.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1. Contact the Veteran and ascertain if he has any medical or other evidence pertaining to a psychiatric disorder, a hearing loss disorder, a hip disorder, and/or a back disorder that is not currently of record. Provide authorizations for the release of any records and obtain them. All records and/or responses received should be associated with the claims folder. If any records sought are not obtained, notify the Veteran and his agent of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

Contemporaneously with the above, obtain information and releases from the Veteran sufficient to retrieve records of his Workman's Compensation claim(s). Obtain all such records and associate them with the claims folder. If the records are not available, make a notation to that effect in the claims folder.

2. Contact the SSA and obtain copies of records pertinent to the Veteran's claim for SSA benefits and a copy of any determination awarding benefits. If the records are not available, make a notation to that effect in the claims folder.

3. Upon the Veteran's response or after the passage of a reasonable amount of time, schedule the Veteran for a VA psychiatric examination to ascertain whether he has a psychiatric disability, to include PTSD pursuant to the DSM-IV criteria as the result of his active duty service. The following considerations will govern the examination:
 
The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand. IF ANY CLAIMED STRESSORS HAVE BEEN CORROBORATED, THE RO/AMC MUST ADVISE THE EXAMINER OF SUCH CORROBORATION.

The examiner's attention is called to the following: 

*  DD 214, reflects the Veteran was awarded the Vietnam Service Medal for service from December 1969 to January 1972, and that he served as a cook;

* The Veteran had a normal psychiatric evaluation on an October 1980 separation examination report.

* The Veteran denied nervous trouble, loss of memory, depression or excessive worry, and frequent trouble sleeping in an October 1980 Report of Medical History.



* A December 1980 Statement of Exemption stated he underwent a medical examination at separation and there had been no significant change in his medical condition since that examination to the best of his knowledge.

The Veteran's alleged stressors, in part, consist of witnessing women and children "mistreated and killed "and service "buddies" "wounded and killed" and that he feared for his life. (See May 2008 VA Form21-0704; and hearing transcript).

* The Veteran was diagnosed with an anxiety disorder on VA psychiatric examination in 1994.

* An August 2010 VA examiner concluded that the Veteran did not meet the criteria for a diagnosis of PTSD, based on the absence of corroborated or reported stressors (which are now supplemented as above). He was diagnosed with alcohol abuse in remission.

The examiner must review the evidence of record with attention to the service and post-service treatment records and provide the following opinions:

* Does the Veteran currently have an acquired psychiatric disorder that had its clinical onset during his military service or within the initial post-service year?

* Does the Veteran meets the requirements for a diagnosis of PTSD due to a specific stressor or event during his active service? If so, the examiner must specify the stressor underlying the diagnosis of PTSD. 

* REGARDLESS OF WHETHER THE VETERAN'S STRESSORS HAVE BEEN CORROBORATED, are any of the Veteran's claimed stressors related to the Veteran's fear of hostile military or terrorist activity and are one or more of the claimed stressors adequate to support a diagnosis of PTSD related to the claimed stressor?

The examiner is essentially being requested to provide an opinion, with a detailed explanation based on the evidence of record, as to whether the Veteran has any psychiatric disorder that was caused or aggravated by military service. 

4. Upon the Veteran's response or after the passage of a reasonable amount of time, schedule the Veteran for a VA audiological examination. The following considerations will govern the examination:

The claims file must be reviewed by an appropriate examiner, who must acknowledge receipt and review of the claims folder and a copy of this remand in any report generated as a result of this remand.

The examiner must interpret any audiological examination reports of clinical testing in a format which may be reviewed in accordance with the rating criteria at 38 C.F.R. § 3.385.

The examiner must report the current audiometric findings for the right and left ears. The examiner must discuss the functional effects of the Veteran's bilateral hearing loss on his daily activities.

The examiners must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. If the examiner(s) is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

5. The RO/AMC must issue a SOC to the Veteran and agent addressing the issue of entitlement to service connection for a back and a hip disability, to include on a secondary basis. The RO/AMC should return this issue to the Board only if the Veteran timely files a substantive appeal.

6. Readjudicate the appeal. As to service connection for a psychiatric disorder including PTSD, the RO/AMC must consider 38 C.F.R. § 3.304(f)(3) (if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor). 38 C.F.R. § 3.304(f)(3).

If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his agent should be furnished a Supplemental Statement of the Case, and should be afforded an appropriate period of time within which to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


